Case 6:20-cv-01240-WWB-EJK Document 109 Filed 04/13/21 Page 1 of 5 PageID 3149




                    UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA

                        Case No: 6:20-cv-1240-Orl-WWB-EJK

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, and STATE
 FARM FIRE AND CASUALTY
 COMPANY,

              Plaintiffs,
 vs.

 COMPLETE CARE CENTERS, LLC,
 F/K/A INTEGRATIVE PHYSICAL
 MEDICINE HOLDING, LLC,
 MARC G. OTT, and BRET G.
 SCHEUPLEIN,

          Defendants.
 ______________________________________/

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ SHORT
     FORM MOTION TO COMPEL PLAINTIFFS TO PRODUCE A
   PRODUCTION LOG IDENTIFYING BY BATES NUMBER WHICH
    DOCUMENTS ARE RESPONSIVE TO WHICH REQUESTS FOR
                       PRODUCTION

       Defendants’ Short Form Motion to Compel Plaintiffs to Produce a

 Production Log Identifying by Bates Number Which Documents Are Responsive

 to Which Requests for Production [ECF No. 104] (the “Motion to Compel”) should

 be denied in its entirety.

       First, Plaintiffs have not “produced over 160,000 documents en masse” as

 Defendants contend. Rather, Plaintiffs produced 78,270 documents totaling

 161,472 pages in seven productions. The chart below summarizing Plaintiffs’

 productions dispels any notion they engaged in a “data dump”:
Case 6:20-cv-01240-WWB-EJK Document 109 Filed 04/13/21 Page 2 of 5 PageID 3150




     Production        Description of Production                            Bates Range
        No.
          1     Claim file records for seven patients served              SF000001PROD-
                in response to Complete Care’s First Request              SF004182PROD
                for Production. (First part of rolling
                production)
          2     Explanations of Review for Central Florida                SF004183PROD-
                Imaging and Interventional Associates                     SF013079PROD
                served in response to Complete Care’s First
                Request for Interrogatories
          3     Recorded statements served in response to                 SF013080PROD-
                Complete Care’s Second Request for                         SF014552PROD
                Production
          4     Explanations of Review for Integrative                    SF014553PROD-
                Physical Medicine and Complete Care served                SF123795PROD
                in response to Complete Care’s Third
                Request for Production
         4-1    NICB related documents served in response                 SF123796PROD-
                to Complete Care’s Third Request for                      SF123798PROD
                Production
          5     Claim file records for twenty patients served             SF123799PROD-
                in response to Complete Care’s First Request              SF127342PROD
                for Production. (Second part of rolling
                production)
          6     Deposition and EUO transcripts served in                  SF127343PROD-
                response to Complete Care’s First Request                 SF128605PROD
                for Production (Produced following a
                conferral)
          7     Logs of No-Fault Benefits paid by Plaintiffs              SF128606PROD-
                served in response to Complete Care’s                      SF161472PROD
                Fourth Request for Production

         Second, Defendants’ demand for a “production log” is not supported by the

 Federal Rules. Rule 34(b)(2)(E)(i) only applies to “documents” and not the

 electronically stored information produced by Plaintiffs.1 Indeed, the “drafters of

 34(b)(2)(E) contemplated that parties requesting ESI would be able to organize it


 1
  All but six documents came from Plaintiffs’ proprietary relational database—Enterprise Claims
 System (“ECS”).
                                               2
Case 6:20-cv-01240-WWB-EJK Document 109 Filed 04/13/21 Page 3 of 5 PageID 3151




 themselves…through the use of text-searching technologies.” Anderson Living Tr.

 v. WPX Energy Prod., LLC, 298 F.R.D. 514, 527 (D.N.M. 2014); see also The

 Sedona Conference, The Sedona Principles, Third Edition: Best Practices,

 Recommendations & Principles for Addressing Electronic Document Production,

 19 Sedona Conf. J. 1, 182–84 (2018). Regardless, Plaintiffs identified which

 records corresponded to each request in their discovery responses. See Motion to

 Compel at Exhibits B-C.

       Finally, Defendants’ contention Plaintiffs’ productions are unusable also

 fails. Plaintiffs’ production is searchable and contains the following metadata

 fields: Document ID, Claim Number, and Bates Number. See Kissing Camels

 Surgery Center, LLC v. Centura Health Corporation, 2016 WL 277721 (D. Colo.

 2016)(finding ESI reasonably usable if searchable); Fed. R. Civ. P. 34(b)(2)(E)(ii).

 Moreover, to further assist Defendants, Plaintiffs produced an addition metadata

 field—category—on April 12, 2021 which allows all documents, or documents

 associated with certain claim numbers, to be grouped by general content. See

 Exhibit 1. Defendants fail to explain why the records and metadata produced by

 Plaintiffs are insufficient or why Plaintiffs should be required to do more.

 Defendants’ motion must be denied.

                        Request for Additional Briefing

       Pursuant to the Standing Order on Discovery Motions [ECF No. 8], Plaintiffs

 request additional briefing to address the issues raised in the Motion to Compel.



                                          3
Case 6:20-cv-01240-WWB-EJK Document 109 Filed 04/13/21 Page 4 of 5 PageID 3152




                                          Respectfully submitted,
  Dated: April 13, 2021
                                    By: /s/ David I. Spector
                                       David I. Spector, Trial Counsel
                                       Fla. Bar No. 086540
                                       James J. Duffy
                                       Fla. Bar No. 0068662
                                       HOLLAND & KNIGHT LLP
                                       777 South Flagler Drive, Suite
                                       1900
                                       West Palm Beach, Florida 33401
                                       Telephone: (561) 833-2000
                                       Facsimile: (561) 650-8399
                                       david.spector@hklaw.com
                                       james.duffy@hklaw.com

                                          Attorneys for Plaintiffs




                                      4
Case 6:20-cv-01240-WWB-EJK Document 109 Filed 04/13/21 Page 5 of 5 PageID 3153




                           CERTIFICATE OF SERVICE
         I hereby certify that on April 13, 2021, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record identified on the attached
 Service List in the manner specified, either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or
 Parties who are not authorized to receive electronically Notices of Electronic Filing.



                                        /s/ David I. Spector
                                        DAVID I. SPECTOR
                                        Fla. Bar No. 086540


                                  SERVICE LIST


  BRUCE S. ROSENBERG                       JASON NEIL GOLDMAN
  Rosenberg Law, PA                        Davis Goldman, PLLC
  2835 NW Executive Center Drive           1441 Brickell Avenue, Suite 1400
  Suite 100                                Miami, FL 33131
  Boca Raton, FL 33431                     305-800-6673
  rosenberg@rosenberglawpa.com             Fax: 954/713-2713
                                           jgoldman@davisgoldman.com
  ALEXIS ROSENBERG
  Rosenberg Law, P.A.
  1895 Floyd Street, Suite B
  Boca Raton, FL 34239
  941/373-6777
  Fax: 941/893-1410
  arosenberg@rosenberglawpa.com


  Attorneys for Complete Care Centers,
  LLC, f/k/a Integrative Physical
  Medicine Holding, LLC, Marc G. Ott,
  and Bret G. Scheuplein
 #83685343_v2




                                          5
